

113 S1781 IS: General Duty Clarification Act of 2013
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1781IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Vitter (for himself, Mr. Inhofe, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to clarify the definition of accidental release, and for other purposes.1.Short titleThis Act may be cited as the
			 General Duty Clarification Act of
			 2013.2.Prevention of
			 accidental releasesSection 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) is amended—(1)in paragraph (1)—(A)by striking
			 It shall be the objective and inserting the following:(A)In
				generalIt shall be the
				objective;
				and(B)by adding at the
			 end the following:(B)Regulations(i)In generalNot later than 12 months after the date of
				enactment of the General Duty Clarification
				Act of 2013, the Administrator shall promulgate regulations defining the terms extremely hazardous substance, appropriate hazard assessment
				techniques, and design and maintain a safe facility as used in this subsection.(ii)UniformityNot later than 18 months after the date of
				enactment of the General Duty Clarification
				Act of 2013, the Administrator shall issue guidelines to ensure
				that this paragraph is enforced by the regional offices of the
				Environmental Protection Agency in a uniform and appropriate manner across all
				regions of the United
				States.;(2)in paragraph (2)(A), by inserting , other than an emission resulting from
			 an act intended to cause harm before the period
			 at the end; and(3)by adding at the end the following:(12)Designs,
				approaches, or technologiesIn exercising any authority under
				this subsection, the Administrator shall not, directly or indirectly, impose
				any obligation on any owner or operator of any stationary source to consider or
				implement particular designs, approaches, or technologies relating to
				manufacturing, processing, handling, or
				storage..